Exhibit 10.11
 
THIRD AMENDMENT TO LEASE AGREEMENT
 
THIS THIRD AMENDMENT TO LEASE AGREEMENT (“Third Amendment”) is made this 27 day
of July 2009, by and between THE REALTY ASSOCIATES FUND VI, L.P., a Delaware
limited liability partnership, successor in interest to Van Brunt Associates
(“Landlord”) and MEDICAL NUTRITION USA, INC., a Delaware corporation, formerly
known as Medical Nutrition, Inc. (“Tenant”).
 
W I T N E S S E T H :
 
WHEREAS, Van Brunt Associates, Landlord’s predecessor in interest, and Tenant
entered into that certain Lease Agreement dated October 4, 1984 (the “Original
Lease”), as amended by that certain First Amendment to Lease dated as of October
24, 1994 (the “First Amendment”), that certain lease extension letter dated
November 17, 1999 (the “Letter Agreement”), and that certain Second Amendment to
Lease dated September 9, 2004 (the “Second Amendment”) (collectively, the
“Lease”), pursuant to which Tenant leased that certain premises in the building
located at 10 West Forest Avenue, Englewood, New Jersey 07631 (the “Building”),
said premises containing Seven Thousand Five Hundred (7,500) rentable square
feet (the “Premises”); and
 
WHEREAS, the Term of the Lease expires December 31, 2009; and
 
WHEREAS, Landlord and Tenant desire to amend the Lease to extend the Term of the
Lease and to amend certain other terms and conditions of the Lease as herein
provided.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree to the following:
 
1.           Recitals. The recitals set forth above are incorporated herein by
this reference with the same force and effect as if fully set forth hereinafter.
 
2.           Capitalized Terms. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Lease. From and after the date
hereof, the Lease and this Third Amendment shall be known collectively as the
“Lease”.
 
3.           Term. Notwithstanding anything to the contrary contained in the
Lease or elsewhere, the Term of the Lease is hereby extended for a period of
three (3) years commencing on January 1, 2010 (the “Renewal Date”) and expiring
December 31, 2012 (inclusively, the “Renewal Term”), unless sooner terminated
pursuant to the terms of the Lease or hereof.
 
18011-29104
TA Van Brunt Medical Nutrition Inc Third Amendment 3

 
 
1

--------------------------------------------------------------------------------

 
 
4.           Base Rent.
 
a.           Notwithstanding anything to the contrary contained in the Lease,
during the Renewal Term Tenant shall pay Base Rent with respect to the Premises
at the times and in the manner set forth in Section 3 of the Original Lease in
accordance with the following schedule:
 
Period
 
Annual Base
Rent PRSF
 
Annual Base Rent
 
Monthly Base Rent
             
01/01/10-12/31/10
 
$11.25
 
$84,375.00
 
$7,031.25
01/01/11-12/31/11
 
$11.50
 
$86,250.00
 
$7,187.50
01/01/12-12/31/12
 
$11.75
 
$88,125.00
 
$7,343.75

 
b.           Tenant shall continue to pay all Additional Rent as and when due
under the Lease.
 
5.           “As-Is” Condition.
 
a.           Tenant acknowledges that all obligations of Landlord to construct
tenant improvements for the Premises pursuant to the Lease, including without
limitation, pursuant to Paragraph 5(b) of the Second Amendment, have been met.
Tenant hereby agrees to accept the Premises in its “as-is” condition existing on
the date hereof and, except as provided in subparagraph (b) below, Landlord
shall have no obligation to construct any tenant improvements to the Premises on
behalf of Tenant during the Renewal Term.
 
b.           Notwithstanding the foregoing, using Building standard materials,
methods and finishes and at Landlord’s cost, Landlord shall:
 
(i)           repaint and recarpet the existing office area of the Premises or,
alternatively, Tenant may elect to have Landlord repaint and recarpet the office
area of the Subleased Premises (defined in Paragraph 6 below) in lieu of
Landlord providing such improvements for the Premises. Landlord shall provide
Building standard selections from which Tenant may select colors for the paint
and carpet.
 
(ii)           remove sheet rock covering one side of the overhead door between
the Premises and the Subleased Premises. Tenant shall be obligated to replace
the sheet rock and restore the closing between the Premises and the Subleased
Premises at the expiration of the Renewal Term.
 
Items (i) and (ii) shall be known collectively, herein as “Landlord’s Work.”
Tenant hereby acknowledges that the Landlord’s Work shall be performed while
Tenant is in occupancy of the Premises, and Landlord’s actions in connection
with the Landlord’s Work shall in no way constitute a constructive eviction of
Tenant or entitle Tenant to any abatement of rent or subject Landlord to any
liability for any injury or interference with Tenant’s business; provided,
however, Landlord shall use commercially reasonable efforts to minimize
unreasonable interference with Tenant’s business in connection with performing
Landlord’s Work. Landlord and Tenant shall agree upon a schedule for the
performance of Landlord’s Work but Landlord shall not be required to incur any
over-time charges in performing Landlord’s Work. Prior to Landlord’s performance
of Landlord’s Work, Tenant, at Tenant’s sole cost, shall remove Tenant’s
personal property, equipment and furnishings from the areas which will be
affected by Landlord’s Work.
 
18011-29104
TA Van Brunt Medical Nutrition Inc Third Amendment 3

 
 
2

--------------------------------------------------------------------------------

 
 
6.           Subleased Premises. Tenant intends to enter into a sublease (the
“Sublease”) with Central Industrial Supply Company (“CIS”), for that certain
premises located 14 West Forest Avenue, Englewood, New Jersey (the “Subleased
Premises”), which such Subleased Premises is adjacent to the Premises. Provided
the terms of the Sublease require that Tenant, as subtenant under the Sublease,
will pay the rent under the Sublease in the amounts set forth in that certain
Standard Industrial Lease dated August 16, 2006 by and between Landlord, as
landlord, and CIS, as tenant (the “CIS Lease”), Landlord will agree that in the
event Landlord elects to terminate the CIS Lease due to a default by CIS prior
to the termination of the Sublease, the Sublease shall not terminate (even if
the Sublease term has not commenced pursuant to the terms of the Sublease) and
Tenant, as subtenant under the Sublease, shall attorn to Landlord and recognize
Landlord as the sublandlord under the Sublease, upon the terms and conditions
and at the rental rate specified in the Sublease, and for the then remaining
term of the Sublease, except that Landlord shall not be bound by any provision
of the Sublease which in any way increases Landlord’s duties, obligations or
liabilities to Tenant, as sublesee, beyond those owed to CIS under the CIS
Lease. If the CIS Lease is terminated after the Sublease has been executed but
prior to the commencement date of the Sublease term, Landlord will agree that
(i) the Sublease term shall commence upon the termination of the CIS Lease (the
“Early Sublease Commencement Date”) and that Tenant, as subtenant, shall
commence paying rent under the Sublease (at the rates set forth in the CIS
Lease) upon the Early Sublease Commencement Date, and (ii) Tenant, as subtenant,
shall not be responsible for any amounts due under the CIS Lease and unpaid by
CIS for periods prior to the Early Sublease Commencement Date. The foregoing
provisions of this paragraph shall apply notwithstanding that, as a matter of
law, the Sublease may otherwise terminate upon the termination of the CIS Lease.
In the event of such an attornment, Landlord shall not (i) be liable to Tenant,
as sublessee, for any act, omission or breach of the Sublease by CIS, (ii) be
subject to any offsets or defenses which Tenant, as sublessee, might have
against CIS, (iii) be bound by any rent or additional rent which Tenant, as
sublessee, might have paid in advance to CIS, (iv) be bound to honor any rights
of Tenant, as sublessee, in any security deposit made with CIS except to the
extent CIS has turned over such security deposit to Landlord. Landlord shall
have the right to reasonably review and consent to the Sublease and to require
Tenant and CIS to enter into a consent form provided by Landlord.
 
7.           Brokers. Landlord and Tenant each represents and warrants to the
other that such representing party has not had any dealings or entered into any
agreements with any person, entity, realtor, broker, agent or finder in
connection with the negotiation of this Third Amendment other than Kwartler
Associates, Inc. and Cushman & Wakefield of New Jersey, Inc. (collectively, the
“Brokers”). Landlord and Tenant shall each indemnify and hold the other harmless
from and against any loss, claim, damage, expense (including costs of suit and
reasonable attorneys’ fees) or liability to any compensation, commission or
charges claimed by any other realtor, broker, agent or finder claiming to have
dealt with Tenant in connection with this Third Amendment. Landlord shall be
responsible for payment of the brokers’ fees to the Brokers pursuant to the
terms of a separate agreement. Tenant hereby acknowledges and agrees that
Landlord shall have no obligation to pay Cushman & Wakefield of New Jersey, Inc.
any commissions or other charges in connection with the Sublease and hereby
agrees to indemnify Landlord in connection with any such claims from Cushman &
Wakefield of New Jersey, Inc.
 
18011-29104
TA Van Brunt Medical Nutrition Inc Third Amendment 3

 
 
3

--------------------------------------------------------------------------------

 
 
8.           Reaffirmation of Terms. Except as modified herein, all of the
terms, covenants and provisions of the Lease are hereby confirmed and ratified
and shall remain unchanged and in full force and effect.
 
9.           Representations. Tenant hereby represents and warrants to Landlord
that Tenant (i) is not in default of any of its obligations under the Lease and
that such Lease is valid, binding and enforceable in accordance with its terms,
(ii) has full power and authority to execute and perform this Third Amendment,
and (iii) has taken all action necessary to authorize the execution and
performance of this Third Amendment.
 
10.         Counterpart Copies. This Third Amendment may be executed in two or
more counterpart copies, each of which shall be deemed to be an original and all
of which counterparts shall have the same force and effect as if the parties
hereto had executed a single copy of this Third Amendment.
 
[SIGNATURES APPEAR ON NEXT PAGE]
 
18011-29104
TA Van Brunt Medical Nutrition Inc Third Amendment 3

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the day and year first above written.
 
LANDLORD:
     
THE REALTY ASSOCIATES FUND VI, L.P.,
a Delaware limited partnership
 
By:
Realty Associates Fund VI LLC, a
Massachusetts limited liability company,
general partner
     
By:
Realty Associates Advisors LLC, a
Delaware limited liability company,
Manager
               
By:
Realty Associates Advisors Trusts, a
Massachusetts business trust,
Manager
                 
By:
-s- james p. knowles [img003.jpg]          
[Officer]                 
                         James P. Knowles
       Regional Director

 
TENANT:
 
MEDICAL NUTRITION USA, INC.
a Delaware corporation
   
By:
-s- jeffry janco [img004.jpg]  
Name:
JEFFREY JANCO
Title:
SVP/Operations
      -s- frank j. kemmeding [img005.jpg]    
Frank J Kemmeding
 
Chief Financial Officer

 
18011-29104
TA Van Brunt Medical Nutrition Inc Third Amendment 3

 
 
5

--------------------------------------------------------------------------------

 